MEMORANDUM **
Mohammed Ramzan Khan (“petitioner”), his wife, Shahnaz Sabnam Khan, and their son, Inam U1 Mualeem Khan, natives and citizens of Fiji, petition for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s (“IJ”) denial of their application for asylum, withholding of removal, and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000), and we grant the petition.
Substantial evidence supports the BIA’s determination that petitioners failed to establish past persecution or a well-founded fear of future persecution. Any mistreatment that petitioners experienced in Fiji fails to rise to the level of persecution. See Prasad v. INS, 47 F.3d 336, 339 (9th Cir.1995); see also Singh v. INS, 134 F.3d 962, 969 (9th Cir.1998). Petitioners also fail to show a well-founded fear of future persecution. See Singh, 134 F.3d at 967.
Because petitioners did not establish eligibility for asylum, it follows that they did not satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
Substantial evidence also supports the denial of CAT relief. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is„not precedent except as provided by 9 th Cir. R. 36-3.